DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Response to Election / Restriction Filed on August 12, 2022. Claims 1-17 are currently pending. Claim 9 is withdrawn from further consideration. 

Election/Restrictions
Applicant's election with traverse of Inventions I and II in the reply filed on August 12, 2022 is acknowledged.  The traversal is on the ground(s) that the inventions together would not lead to a serious search burden and the inventions would require the same CPC classification searches.  This is not found persuasive because the separate search would require different searches outside of CPC searches, for example different text searches, non-patent literature searches, and internet searches.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “The robotically-assisted surgical device according to any one of claims 3” it is unclear if claim 8 is dependent on claim 3 or another claim. 
Claim 17 recites, “The system according to any one of claims 12” it is unclear if claim 17 is dependent on claim 12 or another claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Coste-Maniere et al. (US Patent Publication 2003/0109780), hereinafter “Coste-Maniere” in view of Kitasaka, Takayuki et al. “Virtual Pneumoperitoneum for Generating Virtual Laparoscopic Views Based on Volumetric Deformation”, MIC-CAI (Medical Image Computing and Computer-Assisted Intervention), 2004, pages 559-567, hereinafter “Kitasaka”.
Regarding claim 1, Coste-Maniere discloses a robotically-assisted surgical device that assists minimally invasive robotic surgery with a surgical robot [paragraph 0014], the robotically-assisted surgical device comprising a processing unit [400, paragraph 0044] and a display unit [paragraph 0022], wherein the processing unit is capable of (i.e. generally preform the following programming parameters)  acquiring volume data of a non-pneumoperitoneum state of a subject [paragraphs 0015-0018], perform a simulation on the volume data of the non-pneumoperitoneum state to generate first deformation information including movement of at least one point in the volume data of the non-pneumoperitoneum state [paragraph 0018], generate 3D data of a state based on the volume data of the non-pneumoperitoneum state and the first deformation information [paragraphs 0048-0050 and 0053], derive a first planned position that is a planned position of a port on a body surface of the subject, derive a second planned position that is a planned position of a port on the body surface of the subject in the volume data of the non-pneumoperitoneum state based on the first planned position and the first deformation information [paragraphs 0049-0050], and cause the display unit to visualize the volume data of the non-pneumoperitoneum state with an annotation of information indicating the second planned position [paragraphs 0065-0116].
Coste-Maniere generally discuss a minimally invasive robotic surgery involving validation and simulation but fails to specifically discuss a pneumoperitoneum simulation, movement being caused by the pneumoperitoneum, first virtual pneumoperitoneum state and a second virtual pneumoperitoneum state.
However, Kitasaka teaches a pneumoperitoneum simulation (i.e. by adding virtual air pressure to the boundary surfaces, pages 561 and 565) and multiple pneumoperitoneum states based on volumetric deformation (see abstract, introduction, and Figures 3-4).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the robotically-assisted surgical device of Coste-Maniere with the virtual pneumoperitoneum and simulation based on volumetric deformation as taught by Kitasaka in order to generate views of the surgical site and surrounding anatomy for pre-operative surgical planning.
Regarding claim 2, the modified Coste-Maniere’s robotically-assisted surgical device discloses wherein more than one first planned position are derived or the first planned position represents a range in the 3D data of the first virtual pneumoperitoneum state, and more than one second planned position are derived or the second planned position represents a range in the volume data of the non-pneumoperitoneum state [paragraphs 0048-0053 of Coste-Maniere].
Regarding claim 3, the modified Coste-Maniere’s robotically-assisted surgical device discloses wherein the processing unit performs a plurality of pneumoperitoneum simulations using different pneumoperitoneum conditions to generate second deformation information Including the movement of at least one point in the volume data of the non-pneumoperitoneum state, the movement being caused by the pneumoperitoneum [paragraphs 0048-0049 and 0065 of Coste-Maniere].
Regarding claim 4, the modified Coste-Maniere’s robotically-assisted surgical device discloses wherein the pneumoperitoneum conditions include a parameter indicating an amount of pneumoperitoneum on the subject (i.e. based on the volumetric deformation (abstract). 
Regarding claim 5, the modified Coste-Maniere’s robotically-assisted surgical device discloses wherein the pneumoperitoneum conditions include a parameter indicating a stretchability of a body tissue of the subject (i.e. the lifting of the abdominal wall, page 560).
Regarding claim 6, the modified Coste-Maniere’s robotically-assisted surgical device discloses wherein the processing unit is capable of acquiring operation information regarding operation of a robot arm of the surgical robot [paragraph 0048 of Coste-Maniere], acquire information of a surgical procedure for operating the subject [paragraphs 0014-0015 and 0079-0082 of Coste-Maniere], and derive the first planned position based on the operation information, the information of the surgical procedure, and the 3D data [paragraphs 0079-0082 of Coste-Maniere]. 
Regarding claim 7, the modified Coste-Maniere’s robotically-assisted surgical device discloses wherein the processing unit is configured to render the volume data of the non-pneumoperitoneum slate to generate a rendering image, derive a first tolerance as a range of errors [i.e., less that optimal positions, paragraph 0048-0052] that are allowed for the piercing of the port based on the 3D data, the operation information of the surgical robot, the surgical procedure, and the first planned position, derive a second tolerance as a range of errors that are allowed for the piercing of the port in the volume data of the non-pneumoperitoneum site based on the first tolerance and the first deformation information in the first virtual pneumoperitoneum state [i.e. the surgeon may reject and chose new locations and new ports and/or positions, paragraph 0048], and cause the display unit to visualize the volume data of the non-pneumoperitoneum state with an annotation of information indicating the second planned position and information indicating the second tolerance [paragraphs 0043-0045]. 
Regarding claim 8, the modified Coste-Maniere’s robotically-assisted surgical device discloses wherein the processing unit is configured to generate 3D data of a second virtual pneumoperitoneum state based on the volume of the non-pneumoperitoneum state and the second deformation information, derive a third planned position that is a planned position of a port on the body surface of the subject in the 3D data of the second virtual pneumoperitoneum state, derive a fourth planned position that is a planned position of a port on the body surface of the subject in the volume data of the non-pneumoperitoneum state based on the third planned position and the second deformation information in the second virtual pneumoperitoneum state, derive a planned range as a range of planned positions of ports on the body surface of the subject in the volume data of the non-pneumoperitoneum state based on the second planned position and the fourth planned position, and cause the display unit to visualize the volume data of the non-pneumoperitoneum state with an annotation of information indicating the planned range [i.e., the system is capable of simulating multiple planned positions based on parameters identified by the processor paragraphs 0047-054].
Regarding claim 10, Coste-Maniere discloses a system, comprising: a surgical robot; and a robotically-assisted surgical device that assists minimally invasive robotic summery with the surgical robot comprising a processing unit [400, paragraph 0044] and a display unit [paragraph 0022], wherein the processing unit is capable of (i.e. generally preform the following programming parameters)  acquiring valuing data of a non-pneumoperitoneum state of a subject [paragraphs 0015-0018], perform a simulation on the volume data of the non-pneumoperitoneum state to generate first deformation information including movement of at least one point in the volume data of the non-pneumoperitoneum state [paragraph 0018], generate 3D data of a state based on the volume data of the non-pneumoperitoneum state and the first deformation information [paragraphs 0048-0050 and 0053], derive a first planned position that is a planned position of a port on a body surface of the subject, derive a second planned position that is a planned position of a port on the body surface of the subject in the volume data of the non-pneumoperitoneum state based on the first planned position and the first deformation information [paragraphs 0049-0050], and cause the display unit to visualize the volume data of the non-pneumoperitoneum state with an annotation of information indicating the second planned position [paragraphs 0065-0116].
Coste-Maniere generally discuss a minimally invasive robotic surgery involving validation and simulation but fails to specifically discuss a pneumoperitoneum simulation, movement being caused by the pneumoperitoneum, first virtual pneumoperitoneum state and a second virtual pneumoperitoneum state.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the robotically-assisted surgical device of Coste-Maniere with the virtual pneumoperitoneum and simulation based on volumetric deformation as taught by Kitasaka in order to generate views of the surgical site and surrounding anatomy for pre-operative surgical planning.
Regarding claim 11, the modified Coste-Maniere’s robotically-assisted surgical device discloses wherein more than one first planned position are derived or the first planned position represents a range in the 3D data of the first virtual pneumoperitoneum state, and more than one second planned position are derived or the second planned position represents a range in the volume data of the non-pneumoperitoneum state [paragraphs 0048-0053 of Coste-Maniere].
Regarding claim 12, the modified Coste-Maniere’s robotically-assisted surgical device discloses wherein the processing unit performs a plurality of pneumoperitoneum simulations using different pneumoperitoneum conditions to generate second deformation information Including the movement of at least one point in the volume data of the non-pneumoperitoneum state, the movement being caused by the pneumoperitoneum [paragraphs 0048-0049 and 0065 of Coste-Maniere].
Regarding claim 13, the modified Coste-Maniere’s robotically-assisted surgical device wherein the pneumoperitoneum conditions include a parameter indicating an amount of pneumoperitoneum on the subject (i.e. based on the volumetric deformation (abstract). 
Regarding claim 14, the modified Coste-Maniere’s robotically-assisted surgical device wherein the pneumoperitoneum conditions include a parameter indicating a stretchability of a body tissue of the subject (i.e. the lifting of the abdominal wall, page 560).
Regarding claim 15, the modified Coste-Maniere’s robotically-assisted surgical device discloses wherein the processing unit is capable of acquiring operation information regarding operation of a robot arm of the surgical robot [paragraph 0048 of Coste-Maniere], acquire information of a surgical procedure for operating the subject [paragraphs 0014-0015 and 0079-0082 of Coste-Maniere], and derive the first planned position based on the operation information, the information of the surgical procedure, and the 3D data [paragraphs 0079-0082 of Coste-Maniere]. 
Regarding claim 16, the modified Coste-Maniere’s robotically-assisted surgical device discloses wherein the processing unit is configured to render the volume data of the non-pneumoperitoneum slate to generate a rendering image, derive a first tolerance as a range of errors [i.e., less that optimal positions, paragraph 0048-0052] that are allowed for the piercing of the port based on the 3D data, the operation information of the surgical robot, the surgical procedure, and the first planned position, derive a second tolerance as a range of errors that are allowed for the piercing of the port in the volume data of the non-pneumoperitoneum site based on the first tolerance and the first deformation information in the first virtual pneumoperitoneum state [i.e. the surgeon may reject and chose new locations and new ports and/or positions, paragraph 0048], and cause the display unit to visualize the volume data of the non-pneumoperitoneum state with an annotation of information indicating the second planned position and information indicating the second tolerance [paragraphs 0043-0045]. 
Regarding claim 17, the modified Coste-Maniere’s robotically-assisted surgical device discloses wherein the processing unit is configured to generate 3D data of a second virtual pneumoperitoneum state based on the volume of the non-pneumoperitoneum state and the second deformation information, derive a third planned position that is a planned position of a port on the body surface of the subject in the 3D data of the second virtual pneumoperitoneum state, derive a fourth planned position that is a planned position of a port on the body surface of the subject in the volume data of the non-pneumoperitoneum state based on the third planned position and the second deformation information in the second virtual pneumoperitoneum state, derive a planned range as a range of planned positions of ports on the body surface of the subject in the volume data of the non-pneumoperitoneum state based on the second planned position and the fourth planned position, and cause the display unit to visualize the volume data of the non-pneumoperitoneum state with an annotation of information indicating the planned range [i.e., the system is capable of simulating multiple planned positions based on parameters identified by the processor paragraphs 0047-054].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775